Citation Nr: 1313054	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  09-30 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU), prior to November 13, 2012. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  

The issue of service connection for an acquired psychiatric disorder was remanded by the Board in October 2012 for further evidentiary development of providing an examination and opinion to determine the impact of the service-connected disabilities on his ability to maintain gainful employment.  This was accomplished, and the claim was readjudicated in a February 2013 SSOC.  For these reasons, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a March 2013 rating decision, the RO awarded the Veteran a 100 percent schedular evaluation for PTSD and also awarded special monthly compensation (SMC) for being housebound as the Veteran is also rated for additional disabilities independently ratable at 60 percent or more.  Both awards were effective November 13, 2012.  

In Bradley v. Peake, the Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See Bradley v. Peake, 22 Vet. App. 280 (2008) 38 U.S.C.A. § 1114(s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.

However, having reviewed Bradley, the Board concludes that the facts of that case are sufficiently differentiable from the facts of this case such that the holding in Bradley is inapplicable and the Veteran's TDIU claim is in fact moot.  Specifically, in Bradley, the Veteran was in receipt of a 100 percent schedular rating for service connected disabilities other than his PTSD, but was not in receipt of SMC benefits.  However, in our case, the VA has granted a 100 percent schedular rating for his service-connected PTSD and he is receiving SMC for being housebound as the Veteran is also rated for additional disabilities independently ratable at 60 percent or more.  

Since VA has granted a 100 percent schedular rating for his service-connected PTSD and he is receiving SMC benefits, the Veteran is not eligible for a total rating for compensation based on individual unemployability for any period on appeal after the effective date for the 100 percent rating for PTSD, which is November 13, 2012.  See Green v. West, 11 Vet. App. 472, 476 (1998), see also Bradley.  The grant of special monthly compensation as well as a 100 percent schedular rating for PTSD moots the TDIU issue from the date where both special monthly compensation and a 100 percent rating became effective.  

A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Veteran's claim remains on appeal for the period prior to November 13, 2012, in which a 100 percent scheduler evaluation and SMC benefits were not in effect.  The Board has rephrased the issue accordingly.  

The Board has reviewed the Veteran's physical claims folder, as well as the Veteran's electronic folder through Virtual VA, to ensure a complete review of the evidence in this case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to November 13, 2012, the Veteran was service-connected for: residuals of right foot cold injury; residuals of left foot cold injury; residuals of left hand cold injury; residuals of right hand cold injury; and PTSD.  The Veteran's combined rating was 80 percent.

2.  Prior to November 13, 2012, the Veteran was not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Prior to November 13, 2012, the criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  The question is whether or not the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).



TDIU Analysis

In this case, the Veteran contends that he is unemployable due to his service-connected disabilities.  The Veteran's service-connected disabilities meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  

Prior to November 13, 2012, the Veteran was service connected for residuals of right foot cold injury, rated at 30 percent disabling; residuals of left foot cold injury, rated at 30 percent disabling; residuals of left hand cold injury, rated at 20 percent disabling; residuals of right hand cold injury, rated at 20 percent disabling; and PTSD, rated at 30 percent disabling.  As the service-connected residuals of right foot cold injury, left foot cold injury, left hand cold injury, right hand cold injury all arise from a common etiology (cold injuries), and the combined disability rating for all service-connected disabilities is 80 percent, the percentage criteria for TDIU eligibility are met (at least one disability rated at least 40 percent, with combined rating at least 70 percent); therefore, entitlement to TDIU is considered on a schedular basis.  38 C.F.R. § 4.16(a).  

After a review of all the evidence, the Board concludes that a preponderance of the evidence is against as TDIU prior to November 13, 2012.  The evidence in favor of the Veteran's claim for TDIU includes his multiple statements showing his belief that he ended his employment due to symptoms caused by service-connected disabilities.  

The evidence weighing against the Veteran's claim for TDIU includes the June 2008 VA Form 21-8940 (Veteran's Application for Increased Compensation Based Upon Unemployability), where the Veteran indicated that he did not leave his last job because of disability and did not expect to receive disability retirement benefits.  In a May 2007 PTSD examination, the VA examiner reported that the Veteran was able to do his job and did not report having any problems at work (at that time).  The VA examiner opined that the Veteran's psychiatric problems do not prevent him from obtaining employment.  

In the July 2008 VA general medical examination, the VA examiner opined that the Veteran did not have any psychiatric symptoms that would preclude or otherwise limit his potential employability.  The VA examiner also opined that the Veteran could not do any strenuous type of activity, but that he was suitable for sedentary desk type of job.  

The weight of lay and medical evidence shows that the Veteran's service-connected disabilities did not render him unable to obtain or maintain substantially gainful employment, prior to November 13, 2012.  

With regard to the Veteran's assertion that his service-connected disabilities have rendered him unable to work, the Veteran's VA Form 21-8940 (Veteran's Application for Increased Compensation Based Upon Unemployability), where the Veteran indicated that he did not leave his last job because of disability, is strong evidence to the contrary.  See Beaty, 6 Vet. App. at 538; see also Van Hoose.  Prior to November 13, 2012, there are absolutely no medical opinions of record indicating that the Veteran is totally disabled or unemployable due to his service-connected conditions or that he is incapable of doing any type of productive work.  Rather, medical professionals have consistently concluded that although the Veteran may be limited in his abilities by the service-connected conditions, they are not of sufficient severity to result in unemployment.  

For example, in the July 2008 VA general medical examination, the VA examiner opined that the Veteran did not have any psychiatric symptoms that would preclude employment and that even with his physical disabilities, he was suitable for sedentary desk type of job.  There is no medical opinion that he is physically incapable of performing sedentary work.  

Prior to November 13, 2012, the weight of the lay and medical evidence demonstrates that any inability to secure substantially gainful employment is not a result of the service-connected disabilities.  For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for the period prior to November 13, 2012.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

This decision does not impact the current findings.  

All pertinent records regarding the Veteran during this period of time have been obtained and the Board finds that the duty to assist has been met. 

ORDER

Prior to November 13, 2012, a TDIU is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


